     Case: 1:18-cr-00611 Document #: 123 Filed: 10/06/20 Page 1 of 8 PageID #:593




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       Plaintiff,                                 )       18 CR 611
                                                  )       Judge Ronald A. Guzman
v.                                                )
                                                  )
JI CHAOQUN                                        )
                                                  )
       Defendant.                                 )

                DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION
            TO QUASH THE GOVERNMENT’S RULE 17 SUBPOENA ISSUED
                 TO THE MCC; AND FOR A PROTECTIVE ORDER

       Defendant, Ji Chaoqun, by and through his attorneys, the Law Office of Damon M.

Cheronis, pursuant to Rule 17 of the Federal Rules of Criminal Procedure, the Due Process Clause

and Effective Assistance of Counsel provisions of the Fifth and Sixth Amendment to the

Constitution of the United States, respectfully submits the following reply in support of his motion

to quash the government’s Rule 17 subpoena issued to the MCC; and for a protective order.

I.     Background

       On January 24, 2019, the grand jury returned a six count indictment charging Mr. Ji with

one count of engaging in a conspiracy to violate the laws of the United States in violation of 18

U.S.C. § 371, one count of failing to register as a foreign agent in violation of 18 U.S.C. § 951(a),

three counts of wire fraud in violation of 18 U.S.C. § 1343, and one count of making a false

statement in violation of 18 U.S.C. § 1001(a)(2). Dkt. # 32.

       On August 11, 2020, Mr. Ji, through counsel, filed a motion to quash the government’s Rule

17 subpoena issued to the MCC; and for a protective order. Dkt. # 112; 113. In that motion, counsel
      Case: 1:18-cr-00611 Document #: 123 Filed: 10/06/20 Page 2 of 8 PageID #:594




and Mr. Ji argued that the subpoena was improperly issued, eminently because it lacked specificity

and violated Rule 17(h)’s prohibition on the issuance of subpoenas for witness statements. Thus,

the subpoenaed materials should either be returned or destroyed, and no similar subpoenas should

issue in the future without leave of court and notice to defense counsel.

        The government submitted its response in opposition on September 1, 2020. Dkt. # 118.

Mr. Ji, through counsel, now respectfully submits the following reply in order to discuss and clarify

some of the issues raised by the government in its filing.

II.     Discussion

        Initially, counsel notes that the government submitted that Mr. Ji “does not challenge the

relevancy or the admissibility of the records sought.” Dkt. # 118 p. 3. That is not the case, as Mr. Ji

and counsel do in fact dispute the relevancy and admissibility of the records sought. To be clear, the

defense’s argument certainly focused on specificity. The reasoning behind doing so, to a significant

extent, is because when a subpoena lacks specificity to a degree as substantial as the instant subpoena,

the irrelevancy and inadmissibility of the records sought gets subsumed within that lacking

specificity.

        Indeed, in the following paragraph of its response, the government all but acknowledged it

has no specific information supporting the specificity, relevancy, or admissibility of records targeted

by a subpoena for “any and all” jail recordings and other materials for an approximate six month

period. As it acknowledged, “[a] subpoena for prison phone calls cannot request specific phone calls

because the government has to review the calls first before being able to identify the calls it is

seeking.” Id. at p. 4. This statement simply underscores the impropriety of the government’s

subpoena, because such a subpoena is not permitted “to serve as a discovery tool . . . or to allow a




                                                   2
    Case: 1:18-cr-00611 Document #: 123 Filed: 10/06/20 Page 3 of 8 PageID #:595




blind fishing expedition seeking unknown evidence.”1 United States v. MacKey, 647 F.2d 898, 901

(9th Cir. 1981) (citing, inter alia, Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951)). In

fact, the test is precisely that: “[t]he test for enforcement is whether the subpoena constitutes a good

faith effort to obtain identified evidence rather than a general ‘fishing expedition’ that attempts to

use the rule as a discovery device.” United States v. Cuthbertson, 630 F.2d 139, 144 (3rd Cir. 1980).

Thus, by conceding it in fact has no specific information supporting any of the Nixon requirements,

but instead that it “has to review the calls first before being able to identify” any conceivably specific,

relevant, and inadmissible information, the government has illustrated the defense’s point.

        Later in its response, the only additional rationale the government offered in support of this

subpoena was to argue, in summary, that “it is not inconceivable that the defendant may have

communicated with representatives of the Chinese government which, aside from Consular

Services, in and of itself may be incriminating.” Dkt. # 118 p. 6. Respectfully, even a cursory review

of the relevant law pertaining to this issue demonstrates the insufficiency of this ostensible

justification.

        United States v. Binh Tang Vo, 78 F. Supp. 3d 171 (D.D.C. 2015) provides just such an

example, where the government offered a similar speculative justification in the context of a

conspiracy. It stated:

        Undersigned government counsel have years of experience obtaining co-conspirator
        statements, statements against penal interest, and other evidence from recorded jail
        calls. In light of the extensive participation by Ms. Vo and Ms. Huynh in the
        fraudulent visa scheme, and because it appears likely that Ms. Vo and Ms. Huynh
        will be uncooperative witnesses at the trial of their brother and cousin, Binh Vo, the
        government properly issued subpoenas for Ms. Vo and Ms. Huynh's jail house
        recordings.


1
 Contrary to the government’s interpretation, counsel is indeed suggesting that the instant subpoena was
improperly issued as a discovery seeking device. See Dkt. # 118 p. 7.


                                                    3
    Case: 1:18-cr-00611 Document #: 123 Filed: 10/06/20 Page 4 of 8 PageID #:596




Id. at 180. At oral argument, the government added only that:

         [T]he notion that we would not—in a conspiracy case where they know that a lot of
         communications happened over the phone, where the conspirators are family
         members, I don't see why anybody thinks that it would be a stretch of logic and
         reason for us to believe that when they are incarcerated here in the District of
         Columbia facing charges, that they would . . . say things that would be evidence that
         we could potentially even use in our case-in-chief. Id. at 180-81.

         Again, Judge Sullivan’s unequivocally rejected this argument, applicable as it is to

conspiracies (which was also charged here) as it is to substantively acting as an unregistered foreign

agent:

         Under the government's theory, a party need only assert experience obtaining
         evidence from the general category of document at issue and allege that the target
         was involved in the crime to obtain a subpoena. Specificity, by definition, requires
         more: A link that explains what the government expected to find and why it expected
         to find it. “[T]he specificity requirement could be satisfied if there is a ‘substantial
         likelihood,’ demonstrated through rational inferences, that the documents being
         sought contain relevant and admissible evidence.” United States v. Libby, 432 F. Supp.
         2d 26, 31 (D.D.C. 2006) (quoting United States v. Nixon, 418 U.S. at 700). “‘[I]f the
         moving party cannot reasonably specify the information contained or believed to be
         contained in the documents sought but merely hopes that something useful will turn
         up, this is a sure sign that the subpoena is being misused.’” Id. (quoting Noriega, 764
         F. Supp. at 1493). The government had the opportunity to provide such a
         justification, but did not do so. Its assertion at oral argument that the movants would
         undoubtedly “say things that would be evidence that we could potentially even use
         in our case-in-chief,” . . . is the type of vague justification that makes clear the
         subpoenas were “a general ‘fishing expedition’ that attempts to use the rule as a
         discovery device.” Cuthbertson, 630 F.2d at 144.

         Suffice to say, the “not inconceivable”—and indeed hypothetical—possibility of discovering

an item of evidentiary value amidst half of a year worth of recordings and other records does not

satisfy Nixon’s specificity requirement, let alone relevancy and admissibility.

         Nor does United States v. Smith, 2020 WL 4934990 (N.D. Ill. 2020) (Chang, J.) in any way

alter this conclusion, despite the government’s reliance. Smith involved charges of commodity futures

spoofing where the Commodity Futures Trading Commission had retained an expert in an earlier,




                                                    4
    Case: 1:18-cr-00611 Document #: 123 Filed: 10/06/20 Page 5 of 8 PageID #:597




parallel civil investigation. Id. at *1. That expert determined the defendant did not appear to be

spoofing in the time period he reviewed—a conclusion favorable to the defense. Id. After the

Department of Justice provided the defense nothing more than the bare bones conclusion, the

defense issued a subpoena to the CFTC directly in an effort to obtain more information from the

expert. Id. In quashing the defense subpoena issued to a third party, Judge Chang simply rejected

“as a blanket rule,” the proposition “that a Rule 17 subpoena to a non-party must . . . seek already-

known admissible evidence.” Id. at * 3. Instead, he read Nixon’s admissibility requirement not as a

“bright-line admissibility requirement” demanding “absolute certainty on admissibility,” but instead

one requiring “a sufficient preliminary showing” of as much. Id. Because the expert’s opinions were

protected by the deliberative process privilege, Judge Chang nonetheless quashed the defense

subpoena. Id. at * 5.

       Turning directly to the point, Smith offers no support to the government’s position because

it did not at all address in any degree of substance the specificity or relevancy requirements set forth

in Nixon. At most Judge Chang read the “admissibility” requirement to be more relaxed than other

district courts, but not in a manner that at all supports the government’s position—again, even

following Judge Chang’s reading, the “not inconceivable” possibility that incriminating evidence

exists amongst six months’ worth of jail recordings and other records does not constitute a “sufficient

preliminary showing” of admissibility, let alone satisfy the other Nixon requirements. Thus, for these

reasons, and as discussed further in Mr. Ji’s initial motion and memorandum, this subpoena issued

in violation of Rule 17 and must be quashed.

       Finally, counsel also argued that the instant subpoena was improper because it violated Rule

17(h)’s prohibition on subpoenas issued for the statement of a witness or a prospective witness. Dkt.




                                                   5
       Case: 1:18-cr-00611 Document #: 123 Filed: 10/06/20 Page 6 of 8 PageID #:598




# 118 pp. 8-9. Counsel believes it is necessary only to further clarify the government’s claim that

“[u]nder the defendant’s theory, the government would never be able to obtain a defendant’s

statement, in whatever form, once a case was indicted because of the chance that a defendant may

testify.” Id. at p. 8. Whether the government has other proper means of obtaining a defendant’s

statement post-indictment is not before the Court—the issue is narrowly whether Rule 17(h)

authorizes it to do so as it did here—regardless of the multitude of other investigative means at the

government’s disposal to seek such evidence. As counsel argued, because Mr. Ji is a potential witness,

and Rule 17 prohibits subpoenas targeting potential witness statements even in the possession of

third parties2, the subpoena violated Rule 17(h) and must be quashed for this additional reason.

III.      Conclusion

          For the reasons set forth herein, as well as in his initial motion and memorandum, Mr. Ji,

through counsel, respectfully requests that the Court quash the government’s May 30, 2019

subpoena issued to the MCC, order the return or destruction of the already tendered material, and

enter a protective order prohibiting the government from issuing additional Rule 17 subpoenas duces

tecum without first obtaining leave of Court and upon notice to the defense.




2
    Judge Chang’s opinion in Smith constituted further support for this position. As he stated:

          There are good reasons to follow the example of the majority of Circuits and interpret the text of
          Rule 17 to require that third-party subpoenas only seek relevant, admissible, and specific evidence.
          For one, the text of Rule 17 assumes that there will be a witness at a trial or hearing. Section 17(a)
          says that the subpoena's content must “command the witness to attend and testify at the time and
          place the subpoena specifies.” Fed. R. Crim. P. 17(a). Section 17(c)(1) similarly refers to “the witness”
          and early production of documents “before trial or before they are offered in evidence.” Fed. R.
          Crim. P. 17(c)(1). So the rule itself assumes that the subpoena recipient is, at the very least, a potential
          witness at the trial or hearing. Smith, supra at * 2.


                                                          6
   Case: 1:18-cr-00611 Document #: 123 Filed: 10/06/20 Page 7 of 8 PageID #:599




                                            Respectfully submitted,

                                            /s/ Damon M. Cheronis
                                            Damon M. Cheronis

                                            /s/ Ryan J. Levitt
                                            Ryan J. Levitt,
                                            Attorneys for Defendant.
Law Office of Damon M. Cheronis
140 S. Dearborn Street Suite 411
Chicago, IL 60603
(312) 663-4644
damon@cheronislaw.com
ryan@cheronislaw.com




                                        7
    Case: 1:18-cr-00611 Document #: 123 Filed: 10/06/20 Page 8 of 8 PageID #:600




                                 CERTIFICATE OF SERVICE

I, Damon M. Cheronis, hereby certify that on October 6, 2020, I electronically filed the foregoing
of Defendant’s Reply in Support of his Motion to Quash the Government’s Rule 17 Subpoena
Issued to the MCC; and for a Protective Order with the Clerk of the United States District Court
for the Northern District of Illinois, Eastern Division, by using the CM/ECF system, and in
accordance with Fed. R. Crim. P. 49, Fed. R. Civ. P. 5, Local Rules 5.5 and 5.9, and General Order
16-0020.




                                             s/ Damon M. Cheronis
                                             Damon M. Cheronis
                                             Law Office of Damon M. Cheronis
                                             140 S. Dearborn Street Suite 411
                                             Chicago, Illinois 60603
                                             (312) 663-4644
                                             damon@cheronislaw.com




                                                8
